— Order, Supreme Court, New York County (Carol E. Huff, J.), entered June 6, 2007, which denied plaintiff’s motion to set aside the verdict awarding plaintiff, among other things, $70,000 for past pain and suffering and $20,000 for future pain and suffering, unanimously affirmed, without costs.
*287Based on the record before us, the damage awards are not against the weight of the evidence and do not deviate materially from what would be reasonable compensation under the circumstances (see Mejia v JMM Audubon, 1 AD3d 261, 262 [2003]).
We have considered plaintiffs other arguments and find them unavailing. Concur—Lippman, EJ., Sweeny, Catterson, Acosta and Renwick, JJ.